White, C.J.
This case involves an appeal from a conviction of driving while under the influence of alcohol (DWI), third offense, in violation of Neb. Rev. Stat. § 60-6,196 (Reissue 1993). The defendant, Douglas F. Nelson, contends that his two prior convictions, imposed under Neb. Rev. Stat. § 39-669.07 (Cum. Supp. 1986 & Supp. 1987), cannot be used to enhance his DWI sentence under § 60-6,196. On appeal to the Nebraska Court of Appeals, the court held that § 60-6,196 is a mere affirmance of § 39-669.07 and that the prior convictions can be used for enhancement purposes under § 60-6,196. State v. Nelson, 95 NCA No. 17, case No. A-94-794 (not designated for permanent publication). Nelson successfully petitioned this court for further review.
Our recent decision in State v. Sundling, ante p. 732, 538 N.W.2d 749 (1995), is controlling. Sundling held that *818§ 60-6,196 is a mere affirmance and continuation of § 39-669.07 and that convictions under § 39-669.07 can be used to enhance the penalty for a DWI conviction under § 60-6,196. Therefore, we affirm.
Affirmed.